DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-12, drawn to a laminate.
Group II, claim13, drawn to a method for manufacturing a laminate.
Group III, claim 14, drawn to an easy-open end for beverage can.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of a laminate “aluminum/multilayer biaxially oriented polyester film” for the manufacturing of beverage can ends comprising successively: -M- an aluminum support; -C- at least one amorphous layer C comprising at least one copolyester PET-G which the diol units include Ethylene Glycol -EG- units and CycloHexaneDiMethanol -CHDM- units; -B- at least one polyester layer B comprising: at least one copolyester PET-I which the diol units include Ethylene Glycol - EG- units and which the acid units include Terephthalic Acid -TA- units and Isophthalic Acid -IA-units; and possibly at least one polyester PolyEthyleneTerephthalate PET; -A- at least one layer A, identical or different from , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kosuge et al. (EP 0897794 A1) in view of Brennan (WO 0046026 A1).  
Kosuge teaches a laminate aluminium/multilayer biaxially oriented polyester film for the manufacturing of beverage cans (Kosuge, Abstract, Par. 0002, 0065) comprising successively: -M- an aluminum support (Kosuge, Abstract, Par. 0001-0002, and 0071-0072 – see “metal plate”); -C- at least one amorphous layer C (First layer) comprising at least one copolyester PET-G-which the diol units include Ethylene Glycol -EG- units and CycloHexaneDiMethanol -CHDM- units (Kosuge, Abstract, Par. 0011-0015); -B- at least one polyester layer B (second layer) comprising: at least one copolyester PET-I which the diol units include Ethylene Glycol - EG- units and which the acid units include Terephthalic Acid -TA- units and Isophthalic Acid -IA-units; and a polyester PolyEthyleneTerephthalate PET (Kosuge, Abstract, Par. 0011 and 0020-0021, and Claim 1); wherein the concentration of the IA units in the layer B is 12 mol. % (Kosuge Table 1), which lies within the claimed range of greater than or equal to 9 mol.%, and therefore satisfies the claimed range, see MPEP 2131.03. Kosuge further teaches wherein at least one of the layers C, B incorporates filler particles (lubricant) which have a median diameter d50 of 2.5 µm or less (Kosuge, Par. 0057-0059), which overlaps the claimed range of [2.0 µm -12.0 µm], and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.

Brennan teaches a biaxially oriented polyester film comprising one amorphous heat-sealable layer comprising one copolyester of an aliphatic diol and a cycloaliphatic diol with one or more dicarboxylic acids, and one said substrate layer being an oriented substrate layer comprising a copolyester of terephthalic acid and isophthalic acid with one or more diols selected from aliphatic and cycloaliphatic diols (Brennan, Abstract, Page 5 Lines 1-15, and Claim 1), wherein said film is suitable for the manufacture of beverage cans (Page 4, Lines 13-17). Brennan further teaches wherein the cycloaliphatic diol may be a cyclohexanedimethanol in an amount of about 33 mol. % (Brennan, Page 9 Line 17- Page 10 Line 14), which lies within the claimed range of between 18 and 34 mol.%, and therefore satisfies the claimed range, see MPEP 2131.03. Brennan further teaches wherein the substrate layer preferably comprises a copolyester of isophthalate and terephthalate with ethylene glycol as aliphatic diol (Brennan, Page 6 Line 27 – Page 7 Line 7).
Since both Kosuge and Brennan teach biaxially oriented polyester films for use in manufacturing beverage cans, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Brennan to modify Kosuge and have the concentration of the CHDM units in the layer C be between 18 and 34 mol. %. This would allow for the layer C to be effectively heat sealed to the metal sheet and allow for adequate wetting for it to be adhered (Brennan, Page 9 Lines 1-15). It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included Brennan’s substrate layer as an additional layer to the laminate of Kosuge. This would allow for the laminate to overcome .
During a telephone conversation with Joel Armstrong on 4-2-2021 a provisional election was made with traverse to prosecute the invention of group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claims 1-12 are objected to because of the following informalities:  

Claim 1 recites both “aluminium” and “aluminum.” For the purposes of consistency and uniformity only one of these spelling variations should be utilized for all claims.
Claim 1 recites the phrase “at least one of the layers C,BA” which should instead recite “at least one of the layers C, B, or A.”
Claim 1 recites the term “polyethyleneterephtalate” which should instead recite “polyethylene terephthalate.” 
Claim 1 recites the term “mol %.” signaling the end of the claim when the claim is not finished, see MPEP 608.01(m). The period after mol % should be removed. To note this happens twice in claim 1.
Claims 1 and 2 recite the term “terephtalic” which should instead recite “terephthalic.” To note, this is recited twice in claim 1 and once in claim 2.
Claims 1 and 2 recite the term “isophtalic” which should instead recite “isophthalic.” To note, this is recited twice in claim 1 and once in claim 2.
Claims 1 and 2 recite the term “polyethyleneterephtalate” which should instead recite “polyethylene terephthalate.” To note, this is recited twice in claim 1 and once in claim 2.
Claim 2 recites the term “polybutyleneterephtalate” which should instead recite “polybutylene terephthalate.” 
Claim 3 recites the phrase “wherein the layer A is crystallizable layer” which should instead recite “wherein the layer A is a crystallizable layer.”
Claims 2-12 recite the phrase “A laminate” which should instead recite “The laminate” for purposes of uniformity with patent standards.
The laminate according to claim 1, ….”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase "”aluminum/multilayer biaxially oriented polyester film”" which renders the claim indefinite, because the claim includes elements recited within quotations (“”) and also recites elements separated by a backslash (/).  It is unclear if the elements recited within the quotations are optional or required limitations.  It is also unclear if the elements separated by the backslash are both required or are alternatives (aluminum or biaxially oriented polyester film).  Therefore, the scope of the claim is indefinite. See MPEP § 2173.05(d). For purposes of examination, claim 1 is interpreted as instead reciting “aluminum multilayer biaxially oriented polyester film” without quotations and without a backslash.

Claim 1 recites a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) which may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation [2.0-12.0], and the claim also recites [3.0-10] and [5.0-9.0] which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purposes of examination, claim 1 is interpreted as reciting only the broadest range [2.0-12.0].
Claim 5 is indefinite as the recitation of possible elements is not properly claimed in the alternative.  Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C").  See, e.g., the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162, 7166 (February 9, 2011).  Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims.  A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196.  If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.  If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281. See MPEP 2173.05(h).  For the purposes of examination claim 5 will be interpreted as reciting “wherein the fine particles and the filler particles are selected from the group consisting of.”  Correction is required.
	Claim 6 recites the concentration ranges, but does not recite what the concentration ranges are based on. For purposes of examination, concentration range is interpreted as being relative to the total weight of at least one of the layers C, B, or A.
Claim 6 recites a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) which may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation [1-25], and the claim also recites [2-20] and [3-10] which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purposes of examination, claim 6 is interpreted as reciting only the broadest range [1-25].

Claim 9 recites a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) which may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation [0.3-6.0], and the claim also recites [0.5-5.0] and [0.7-4.0] which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purposes of examination, claim 9 is interpreted as reciting only the broadest range [0.3-6.0].
Claim 10 recites a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) which may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation [0.5-40], and the claim also recites [0.8-25] and [1.0-20] which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purposes of examination, claim 10 is interpreted as reciting only the broadest range [0.5-40].
Claim 11 recites a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) which may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See 
Claim 11 recites a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) which may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation [>70], and the claim also recites [>80] and [>90] which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purposes of examination, claim 11 is interpreted as reciting only the broadest range [>70].
Claim 11 recites the limitation "the total light transmittance" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 11 is interpreted as instead reciting “a total light transmittance.”
Claim 11 recites the limitation "the haze" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 11 is interpreted as instead reciting “a haze.”
Claim 12 recites a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) which may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation [<0.8], and the claim 
Claim 12 recites the limitation "the decrease of the feathering" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 12 is interpreted as instead reciting “a decrease of feathering.”
Claims 3-4 and 7 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since these claims depend from the claims rejected above and do not remedy the aforementioned deficiencies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kosuge et al. (EP 0897794 A1) in view of Brennan (WO 0046026 A1). 
Regarding claim 1, Kosuge teaches a laminate aluminium multilayer biaxially oriented polyester film for the manufacturing of beverage cans (Kosuge, Abstract, Par. 0002, 0065) comprising successively: -M- an aluminum support (Kosuge, Abstract, Par. 0001-0002, and 0071-0072 – see “metal plate”); -C- at least one amorphous layer C (First layer) comprising at least one copolyester PET-G-which the diol units include Ethylene Glycol -EG- units and CycloHexaneDiMethanol -CHDM- units (Kosuge, Abstract, Par. 0011-0015, 0067); -B- at least one polyester layer B (second layer) comprising: at least one copolyester PET-I which the diol units include Ethylene Glycol - EG- units and which the acid units include Terephthalic Acid -TA- units and Isophthalic Acid -IA-units; and a polyester polyethylene terephthalate PET (Kosuge, Abstract, Par. 0011 and 0020-0021, and Claim 1); wherein the concentration of the IA units in the layer B is 12 mol. % (Kosuge Table 1), which lies within the claimed range of greater than or equal 
Kosuge does not teach wherein the laminate further comprises at least one layer A, identical or different from the layer B which comprises at least one polyester, and possibly at least one copolyester PET-I which the diol units include Ethylene Glycol -EG- units and which the acid units include Terephthalic Acid -TA- units and Isophthalic Acid -IA-units. Kosuge further does not teach wherein the concentration of the CHDM units in the layer C is comprised between 18 and 34 mol. %.
Brennan teaches a biaxially oriented polyester film comprising one amorphous heat-sealable layer comprising one copolyester of an aliphatic diol and a cycloaliphatic diol with one or more dicarboxylic acids, and one said substrate layer being an oriented substrate layer comprising a copolyester of terephthalic acid and isophthalic acid with one or more diols selected from aliphatic and cycloaliphatic diols (Brennan, Abstract, Page 5 Lines 1-15, and Claim 1), wherein said film is suitable for the manufacture of beverage cans (Page 4, Lines 13-17). Brennan further teaches wherein the cycloaliphatic diol may be a cyclohexanedimethanol in an amount of about 33 mol. % (Brennan, Page 9 Line 17- Page 10 Line 14), which lies within the claimed range of between 18 and 34 mol.%, and therefore satisfies the claimed range, see MPEP 2131.03. Brennan further teaches wherein the substrate layer preferably comprises a copolyester of isophthalate and terephthalate with ethylene glycol as aliphatic diol (Brennan, Page 6 Line 27 – Page 7 Line 7).
Since both Kosuge and Brennan teach biaxially oriented polyester films for use in manufacturing beverage cans, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Brennan to modify Kosuge and have the 
Regarding claim 3, modified Kosuge teaches the laminate according to claim 1 wherein the layer A is different from the layer B, wherein the layer A is a crystallizable layer of polyester resin (Brennan, Pg. 7 Lines 19-26) including 60-99 mol. % of polyethylene terephthalate (PET) (Brennan, Pg. 6 Lines 22-33 and Pg. 7 Lines 1-7) which is encompassed by the claimed range of at least 50% by weight, and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 4, modified Kosuge teaches the laminate according to claim 1 wherein at least one of the layers C, B, includes fine particles different from the filler particles (titanium oxide) (Kosuge, Par. 0057-0060 and 0079).
Regarding claim 5, modified Kosuge teaches the laminate according to claim 4 wherein the fine particles and the filler particles are barium sulfate and titanium oxide (Kosuge, Par. 0057-0060 and 0079)
Regarding claim 6, modified Kosuge teaches the laminate according to claim 5 wherein the fine particles comprise titanium oxide particles in the concentration range of 10 to 20 wt.% (Kosuge, Par. 0057-0060), which is encompassed by the claimed range of 1 to 25%, and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 7, modified Kosuge teaches the laminate according to claim 5 wherein the filler particles include silicone dioxide particles (Kosuge, Par. 0057-0060 – see silica).

Regarding claim 9, modified Kosuge teaches the laminate according to claim 1 wherein the C-layer thickness is 1 to 4 µm (Kosuge, Par. 0068-0069), which lies within the claimed range of 0.3-6.0 µm, and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 10, modified Kosuge teaches the laminate according claim 1, wherein the C-layer thickness is 1 to 4 µm when the overall film thickness is 20 µm, resulting in a C-layer thickness that is 5 to 20 % of the overall film thickness (Kosuge, Par. 0068-0069), which lies within the claimed range of 0.5-40 %, and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 11, modified Kosuge teaches the laminate according to claims 1 and 3-10 as discussed above, which has substantially the same layer compositions and thicknesses as stated above for claims 1 and 3-10. Kosuge further teaches that TiO2 content of 10-20 wt.% will yield an opaque film (i.e. a film having low total light transmittance and high haze) (Kosuge, Par. 0060). Furthermore, if modified Kosuge’s laminate was tested in the same manner as recited in claim 11 and the instant specification page 14, one of ordinary skill in the art would reasonably predict to achieve substantially identical results as required by claim 11 with a reasonable expectation of success (see MPEP 2143, MPEP 2112.01).
Regarding claim 12, modified Kosuge teaches the laminate according to claims 1 and 3-10 as discussed above, which has substantially the same layer compositions and thicknesses as stated above for claims 1 and 3-10. Kosuge further teaches evaluating the lamination property of the laminate as well as preventing delamination (Kosuge, Par. 0083-0085 and 0088). Furthermore, if modified Kosuge’s laminate was tested in the same manner as recited in claim 12 and the instant specification pages 14-15, .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kosuge et al. (EP 0897794 A1) in view of Brennan (WO 0046026 A1) as applied to claim 1 above, further in view of Hasegawa (US 5384354 A). 
Regarding claim 2, modified Kosuge teaches all of the elements of the claimed invention as stated above for claim 1. Modified Kosuge does not teach wherein the layer B and/or the layer A comprises: at least one copolyester PBT-I which the diol units include Butylene Glycol - BG- units and which the acid units include Terephthalic Acid -TA- units and Isophthalic Acid -IA-units; and possibly at least one polyester polybutylene terephthalate PBT.
Hasegawa teaches a polyester film for lamination onto a metal sheet (Hasegawa, Abstract, Col. 1 Lines 6-18) comprising a layer formed from polyethylene terephthalate comprising acid units including isophthalic acid, and a copolyester of polybutylene terephthalate wherein the polybutylene terephthalate comprises diol units including butylene glycol and acid units including terephthalic acid and isophthalic acid units (Hasegawa, Abstract, Col. 1 Lines 6-18, Col. 2 Lines 44-64, Col. 3 Lines 23-50, and Col. 4 Lines 1-46).
Since both modified Kosuge and Hasegawa teach polyester films for lamination onto a metal sheet comprising a layer of polyethylene terephthalate comprising acid units including isophthalic acid, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Hasegawa to modify modified Kosuge and have the B layer comprise a copolyester of polybutylene terephthalate wherein the polybutylene terephthalate comprises diol units including butylene glycol and acid units including terephthalic acid and isophthalic 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782